ORDER
The records in the office of the Clerk of The Supreme Court show that, on May 14,1980, Karen Alice Peterson was admitted and enrolled as a member of the Bar of this State.
In a letter addressed to the South Carolina Supreme Court, dated January 14,1983, Karen Alice Peterson submitted her resignation from the South Carolina Bar. Karen Alice Peterson’s letter is made a part of this Order.
It is, therefore, ordered, that the resignation of Karen Alice *39Peterson be accepted. She shall forthwith, within five days, deliver to the Clerk of The Supreme Court her Certificate of Admission to practice law in this State, and her name shall be stricken from the roll of attorneys.
Karen A. Peterson
132 Ramsdell Street
New Haven, CT 06515
January 14,1983
South Carolina Supreme Court
P. O. Box 11330
Columbia, South Carolina 29211
Re: Request for Permission to Resign or Gain Inactive Status
Dear Sirs:
I recently accepted a job in New Haven, Connecticut, and I plan to live in Connecticut indefinitely. For this reason, it will not be feasible for me to satisfy the continuing education requirements for bar membership in South Carolina. Therefore, I must ask for permission to resign my membership in the South Carolina bar, or to hold an inactive membership if this is permitted by the rules of Court.
If the rules do not permit inactive status for attorneys in my situation, please accept this letter as a request for permission to resign in good standing as a member of the South Carolina bar. I am aware of no pending or potential grievances against me arising out of my practice of law in South Carolina, and I have always tried to uphold the highest standards of competence and ethical behavior in my practice of law in the state.
If inactive status is permitted, please let me know what steps I must take to accomplish this, and also how I would reactivate my bar membership if I should return to South Carolina in the future.
I am tendering this resignation with much regret, and with much gratitude for the rich experiences South Carolina has offered me in my profession and in my life.
Respectfully,
/s/ Karen A. Peterson
Karen A. Peterson
KAP/pk
cc: South Carolina Bar